Citation Nr: 1139140	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The appellant had active service from February 22, 1999, to March 3, 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his September 2007 Substantive Appeal, the appellant indicated that he desired a hearing before the Board at the RO.  He was notified that a hearing was scheduled for August 2010, but he failed to appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2011).

The case was previously before the Board in October 2010, and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence clearly and unmistakably shows that the appellant's left knee disorder existed prior to service and was not aggravated by service.


CONCLUSION OF LAW

The presumption that the appellant was of sound condition upon entry into service has been rebutted by clear and unmistakable evidence, and service connection is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The Board notes that some of VA's correspondence to the appellant were returned as undeliverable.  The record reflects that the appellant has used multiple addresses throughout this appeal.  VA has carefully noted the various return addresses used and has sent letters to the addresses of record.  It is the appellant's responsibility to keep VA advised of his whereabouts: "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, the Board finds that VA has made every effort possible to provide the appellant with the notice required for his claim.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  Pursuant to the Board's remand instructions, the RO scheduled the appellant for an examination to determine the nature and likely etiology of his claimed left knee disability, but he did not appear for the examination.  The RO made a second attempt to contact the appellant to reschedule the examination, and he did not respond.  The Board finds that VA has satisfied its duty to assist the appellant in this regard.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Left Knee Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together will all other material evidence in determination as to inception.  38 C.F.R. § 3.304 (b) (1).  Similarly, where a veteran is admitted to active duty and subsequently reports a preservice history of disability, the self-report does not constitute clear and unmistakable evidence of a pre-existing condition in the absence of objective findings of disability.  

Service treatment records reflect that the appellant underwent an enlistment physical examination in February 9,1999, in which he was found to have pes planus.  There were otherwise no abnormalities of the lower extremities or musculoskeletal disorders.  On his Report of Medical History dated that same date, the Veteran denied having any knee problems, ever having any other injury than those already disclosed and also denied ever having surgery.  On February 24, 1999, the appellant acknowledged that he had suffered a tear of the right anterior cruciate ligament while playing football in 1995, which had been surgically repaired.  He also complained of left knee instability, and on examination he was found to have anterior and medial instability and status post right laxity repair intact.  He was found not physically qualified for service by reason of his knee disabilities and referred for administrative entry level separation.  It was determined that the condition had not been aggravated in service.   

The claims file contains treatment records from the California Department of Corrections, which indicate that the Veteran complained of left knee pain as early as August 2004.  He reported that his left knee was injured in service in 1999.  X-rays showed degenerative joint disease with effusion and a small loose body.  There was no evidence of fracture or misalignment.  

A VA examination was requested in order to determine whether the claimed condition preexisted service or was aggravated during service; however, the appellant failed to report to an examination without explanation.  If a claimant fails to report for a scheduled examination in connection with an original compensation claim, VA regulations provide that the claim will be decided based upon the available evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 38 C.F.R. § 3.655.   

In light of the medical evidence, the Board concludes that the appellant's left knee disorder clearly and unmistakably existed before service.  The evidence shows that, after two days in service, the appellant voluntarily reported a prior history of right knee injury, and he complained of left knee instability at the same time.  Although no knee defects were noted when he was examined 18 days earlier, it is significant that the appellant had withheld pertinent medical information from the examiners.  After he reported his history of knee injury, an examination of his specific complaints revealed that a left knee disability was present.  

The Board also finds that the appellant's preexisting left knee disorder clearly and unmistakably was not aggravated by service.  There is no indication that the appellant incurred any injury in service either before or after his report of his preexisting knee disability.  The record reflects that he was found to be unqualified for military service on the same day that the left knee disorder was discovered, and he was administratively separated one week later.  Furthermore, there is no credible evidence of record which suggests that the appellant's current left knee arthritis is related to his service.  

In summary, the objective medical evidence of record clearly and unmistakably shows that the appellant had a left knee disorder prior to his entrance on active duty and that it was not aggravated by service. The Board therefore finds that the presumption of sound condition on entering service has been successfully rebutted, and the benefit sought is denied.


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


